DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to improving yield of lettuce by applying an effective amount of abscisic acid (ABA) and malic acid (MA) where the weight ratio of ABA to MA is from 3.3:1 to about 1:10.  The specification at Example 8 at p. 17 shows unexpected increase in fresh weight and dry weight when the mixture of ABA to MA is at 1:3.3 ratio when under drought stress.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN106542912A 2017 (published 3/29/17 and filed on 11/30/16 including English translation, 5 pp.) in view of CN103238629B 2014 (including English translation, 8 pp.), further in view of Zhang et al (Proceedings of the 4th International Crop Science Congress 2004, 5 pp.) and further in view of CN105875612A 2016 (including English translation, 7 pp.)
The claims are drawn to improving yield in dicotyledonous plant comprising applying effective amount of abscisic acid (ABA) and malic acid (MA) to the plant, where the weight ratio of ABA to MA is from about 3.3:1 to about 1:10.
CN106542912A teaches a method of foliar application of oilseed rape (Brassica campestris a dicotyledonous plant), wherein the foliar application comprise of 4-6 parts of ABA and 8-10 parts of MA (p. 2 under content of the invention, English translation) (claim 1).  CN106542912A further teaches foliar application of 5 parts ABA and 9 parts of malic acid and 6 parts of ABA and 10 parts of MA (p. 2 under content of the invention and Embodiment 3, English translation).  The plants were not under stressed conditions (claim 3).  The fertilizer improves plant growth, resistance to pest and fertilizer rate (p. 2 under invention has beneficial effects, English translation).

CN103238629B teaches growth of snake gourd (Trichosathes kirilowii in the Curcubitaceae family (claim 2)) with a cold resistant agent comprising of 5-7.5 mg abscisic acid, salicylic acid, calcium nitrate, putrescine, spermidine, monopotassium, citric acid, 0.1 g MA, chitosan and water (p. 2 under Summary of the Invention) (claim 1).  The cold resistant agent was thoroughly sprayed on the snake gourd foliage to provide tolerance to low temperature and reduce cold damage to the plant (p. 2 under Summary of the Invention and p. 3, lines 1-2).  Embodiments 1 and 5 show different concentrations of ABA and MA (p. 3 of English translation).  The results from the examples show that the cold resistant agent reduced the snake gourd from cold temperature (p. 3 under Comparative example result).
Zhang et al taught the effects of plant growth regulators (PGRs) on water deficit soybean.  PGRs, such as benzyladenine, uniconazole, brassinolide and ABA were used to test the efficiency on photosynthetic rate, photochemical and seed yield of soybean (p. 1 bridging p. 2).  Foliar application of ABA were sprayed on R1 growth stage of soybean (p. 2, 2nd full para.)  All PGRs treatments increased soybean yield under water deficit and well-watered treatments when compared to the control (p. 3, 1st para. and Table 1).  ABA could be used to improve or maintain water stressed soybean (p. 2, lines 12-14). 
CN105875612A teaches plant growth regulator enhanced drought resistance in rice.  A mixture of spermine, brassinolide, MA concentration about 100-300 mg was applied to rice leaves (p. 3, lines 1-3).  The mixture showed increase leaf chlorophyll content, improved root system, absorb limited water and nutrient and increase rice yield (p. 2, paragraph 10).
A person of ordinary skill in the art would have had a reasonable expectation of success in applying an effective amount of ABA as taught in Zhang et al to dicotyledonous plant because CN106542912A taught the combination of ABA and MA improve growth of oilseed rape.  CN103238629B taught the combination of ABA and MA improve cold tolerance and survivability of snake gourd.  The skilled artisan would have been motivated to use ABA under drought condition as taught in Zhang because Zhang taught that ABA could be used to improve or maintain soybean yield under drought condition (p. 2).  
A person of ordinary skill in the art would have had a reasonable expectation of success in applying an effective amount of MA as taught in CN105875612A to dicot plant because CN106542912A taught the combination of ABA and MA improve growth of oilseed rape.  CN103238629B taught the combination of ABA and MA improve cold tolerance and survivability 
Additionally, Inventors are reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.
Although none of the references specifically teach the weight ratio of ABA to MA is from about 3.3:1 to about 1:10, one of skilled in the art would be motivated to adjust the amount of ABA to MA to achieve a desired result, improving crop yield.  The person of ordinary skill in the art would have found it obvious to optimize the amount of ABA and MA because CN106542912A had shown various amounts of ABA and MA along with other components improved the growth of rapeseed.  CN103238629B also showed different amounts of ABA and MA that improved growth of snake gourd.
Although none of the references specifically teach lettuce as the dicotyledonous plant, one of ordinary skill in the art would have applied an effective amount of weight ratio of ABA and MA to lettuce plant because lettuce is one of the important leafy vegetable crop in the world.  Lettuce is known for its high content of antioxidant compounds, vitamin C, polyphenols and fiber.  Thus, a skilled artisan would have applied the teachings of CN106542912A, CN130238629B, Zhang et al and CN105875612A to lettuce to improve crop yield. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention.  Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made as evidenced by the cited references.

Conclusion
	No claims are allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661